Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on March 21, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment
The submission entered June 23, 2022 in response to an Office Action mailed March 23, 2022 is acknowledged.
Claims 1-4 are pending.  Claim(s) 1-4 is/are currently amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim amendments have resulted in the application of newly cited prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim(s) 3, the claim recites "a controller configured to". However, the specification fails disclose a controller configured to perform the claimed functions. Therefore, the controller is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim(s) 4, the claim recites "a controller configured to". However, the specification fails disclose a controller configured to perform the claimed functions. Therefore, the controller is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whitehouse et al. (USPN 10824982, having an effectively filed date of August 29, 2016).
Regarding Claim(s) 1, Whitehouse et al. teaches a consolidated transportation method of a consolidation terminal (shipper location 110a) which arranges a plurality of pieces of baggage (Figure 1, 101-1, 101-2) in a same transportation area for transportation, the method comprising: determining a possibility of consolidation for each piece of the baggage based on a consolidation determination item [Col. 16:6-17, "a determination regarding whether consolidated shipping is appropriate"], the consolidation determination item being defined in advance [Col. 12:60-Col. 13:28; Col. 15:50- Col. 16:5, various factors for determining consolidation are listed]; arranging a first piece of the baggage (Figure 1, 141-1) corresponding to an easily transferred baggage item in the consolidation determination item in a first transportation area (Figure 1, 120-5), the first piece of the baggage is determined that the possibility of consolidation is positive; and arranging a second piece of the baggage (141-2) corresponding to a highly sensitive baggage item in the consolidation determination item in a second transportation area (Figure 1, 120-6), the second piece of the baggage is determined that the possibility of consolidation is positive, wherein the first transportation area is included in a first transporter ( a first vehicle is shown in Figure 1), the second transportation area is included in a second transporter (a second vehicle is shown in Figure 1), and the first transportation area and the second transportation area being physically separated (the illustrated vehicles are physically separated). Since Whitehouse et al. makes a determination as to whether consolidation is appropriate, the pieces of baggage that are consolidated would have a positive determination. 
Regarding Claim(s) 2, Whitehouse et al. teaches a consolidated transportation method of a consolidation terminal (shipper location 110a) which arranges a plurality of different lots (Figure 1, 101-1, 102-1) in a same transportation area for transportation, each lot being composed of one or more pieces of baggage, the method comprising: determining a possibility of consolidation for each lot based on a consolidation determination item [Col. 16:6-17, "a determination regarding whether consolidated shipping is appropriate"], the consolidation determination item being defined in advance [Col. 12:60-Col. 13:28; Col. 15:50- Col. 16:5, various factors for determining consolidation are listed]; arranging a first lot including a piece of baggage (Figure 1, 141-1) corresponding to an easily transferred baggage item in the consolidation determination item in a first transportation area (Figure 1, 120-5), the first lot is determined that the possibility of consolidation is positive; and arranging a second lot including piece of the baggage (Figure 1, 141-2) corresponding to a highly sensitive baggage item in the consolidation determination item in a second transportation area (Figure 1, 120-6), the second lot is determined that the possibility of consolidation is positive, wherein the first transportation area is included in a first transporter ( a first vehicle is shown in Figure 1), the second transportation area is included in a second transporter (a second vehicle is shown in Figure 1), and the first transportation area and the second transportation area being physically separated (the illustrated vehicles are physically separated). Since Whitehouse et al. makes a determination as to whether consolidation is appropriate, the pieces of baggage that are consolidated would have a positive determination.
Regarding Claim(s) 3, Whitehouse et al. teaches a consolidation terminal (shipper location 110a) enabling baggage transshipment between a plurality of transporters, comprising: a controller (shipper computer system 111a) configured to: determine a possibility of consolidation for each piece of the baggage based on a consolidation determination item [Col. 16:6-17, "a determination regarding whether consolidated shipping is appropriate"], the consolidation determination item being defined in advance [Col. 12:60-Col. 13:28; Col. 15:50- Col. 16:5, various factors for determining consolidation are listed];  arrange a first piece of the baggage (Figure 1, 141-1) corresponding to an easily transferred baggage item in the consolidation determination item in a first transportation area (Figure 1, 120-5), the first piece of the baggage is determined that the possibility of consolidation is positive, and arrange a second piece of the baggage (Figure 1, 141-2) corresponding to a highly sensitive baggage item in the consolidation determination item in a second transportation area (Figure 1, 120-6), the second piece of the baggage is determined that the possibility of consolidation is positive, wherein the first transportation area is included in a first transporter ( a first vehicle is shown in Figure 1), the second transportation area is included in a second transporter (a second vehicle is shown in Figure 1), and baggage transshipment being performed so as to allow the first transportation area and the second transportation area to be physically separated (the illustrated vehicles are physically separated). Since Whitehouse et al. makes a determination as to whether consolidation is appropriate, the pieces of baggage that are consolidated would have a positive determination.

Regarding Claim(s) 4, A consolidation terminal (shipper location 110a) enabling transshipment in units of lots between a plurality of transporters, each lot being composed of one or more pieces of baggage, comprising: a controller (shipper computer system 111a)  configured to: determine a possibility of consolidation for each lot based on a consolidation determination item [Col. 16:6-17, "a determination regarding whether consolidated shipping is appropriate"], the consolidation determination item being defined in advance [Col. 12:60-Col. 13:28; Col. 15:50- Col. 16:5, various factors for determining consolidation are listed], arrange a first lot (Figure 1, 141-1) including a piece of baggage corresponding to an easily transferred baggage item in the consolidation determination item in a first transportation area (Figure 1, 120-5), the first lot is determined that the possibility of consolidation is positive, and arrange a second lot (Figure 1, 141-2) including a piece of the baggage corresponding to a highly sensitive baggage item in the consolidation determination item in a second transportation area (Figure 1, 120-6), the second lot is determined that the possibility of consolidation is positive, wherein  the first transportation area is included in a first transporter ( a first vehicle is shown in Figure 1), the second transportation area is included in a second transporter (a second vehicle is shown in Figure 1), and baggage transshipment being performed so as to allow the first transportation area and the second transportation area to be physically separated (the illustrated vehicles are physically separated). Since Whitehouse et al. makes a determination as to whether consolidation is appropriate, the pieces of baggage that are consolidated would have a positive determination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653